John M. Kellogg, P. J. (concurring in result):
The classification of certain employments as hazardous under the Workmen’s Compensation Law is an exercise of the police power and its validity depends upon whether there is a reasonable ground for determining" that the employments so classified are more hazardous than other employments. The Legislature cannot act arbitrarily in imposing a burden upon an individual or a business. Its conclusion in a case may not seem the best one, but when it determines that there are facts to make it proper for it to pass judgment upon the question, and there is some reasonable basis for the conclusion, we are bound by its determination.
Before 1918 the employments denominated hazardous by the act were such as were or might be claimed to be inherently hazardous. The classification then depended entirely upon the nature of the work to be done and the dangers arising from it. Chapter 634 of the Laws of 1918 (adding to Workmen’s Compensation Law, § 2, group 45) made a change, and for the first time declared a business hazardous not because of its inherent hazards but because of the number of persons employed in it. To be valid and impose a liability upon the employer, there must be some reason for saying that the number of *20persons employed and not the nature of the business itself makes it hazardous. A person working alone in the shop of the employer, in a non-hazardous employment, with the fit tools and machinery which the law contemplates, ordinarily is only subject to accident arising from his own carelessness. The question is whether the risk of his employment is enhanced so that it may be called a hazardous employment because of the fact that instead of working alone he is working with a great many people. We are not without precedents upon this subject and the decision of the Court of Appeals of October, 1920, in Matter of Leonbruno v. Champlain Silk Mills (229 N. Y. 470) is important. There an employee in a factory lost the better part of his eye by being hit with an apple which a co-employee had thrown at him. He was not engaged in the horse-play but- was a victim of it. He was compensated. The court said: “ The claimant’s presence in a factory in association with other workmen involved exposure to the risk of injury from the careless acts of those about him. He was brought by the conditions of his work ‘ within the zone of special danger.’ (Thom v. Sinclair, 1917 A. C. 127, 142.) Whatever men and boys will do, when gathered together in such surroundings, at all events if it is something reasonably to be expected, was one of the perils of his service. We think with Kalisch, J., in Hulley v. Moosbrugger (87 N. J. Law, 103), that it was ‘ but natural to expect them to deport themselves as young men and boys, replete with the activities of life and health. For workmen of that age or even of maturer years to indulge in a moment’s diversion from work to j oke with or play a prank upon a fellow workman, is a matter of common knowledge to every one who employs labor.’ The claimant was injured, not merely while he was in a factory, but because he was in a factory, in touch with associations and conditions inseparable from factory Ufe. The risks of such associations and conditions were risks of the employment.”
Second group 45, therefore, of hazardous employments must stand upon the hazards arising from the number of workers and not from the nature of the business itself. When we know the fact and purpose of an act we pretty weU understand the legislative intent. The statute classifies as hazardous “ all other employments not hereinbefore enumerated * * * in which there are *21engaged or employed four or more workmen or operatives regularly.” The hazard being declared solely on account of the number of persons, we are enabled to determine more easily what the words “ workmen or operatives ” mean. I cannot agree with the prevailing opinion that this group does not apply to clerks or professional workers. If the hazard comes from the number, does it make any difference whether the persons are clerks or common laborers; whether they are professional men or artisans? The word “ workman ” has a broad scope. The Century Dictionary treats it as meaning “ in general, one who works in any department of physical or mental labor.” If we attempt to subdivide the classification and apply it to some employees and exclude others, we then abandon the theory that the number employed creates the hazard, and, in my judgment, destroy the statute. Treating it, however, as relating to employments which engage four or more employees of any Idnd, the provision seems reasonable and valid. If a classification be made on account of the number of employees, it is for the Legislature and not the court to determine what the number shall be. I favor an affirmance.
Award affirmed.